Goebel, J.
Whether Ebert was the agent, or had power to delegate such authority to Reinhardt, it is not necessary to determine. Ebert did not act upon such authority, and Reinhardt did not assume to act upon Ebert’s authority. Reinhardt not being the agent or attorney of Mrs. Ebert, had no authority to make the affidavit to the chattel mortgage. The chattel mortgage to Mrs. Ebert not having been sworn to by the mortgagee, her agent or attorney, as provided by section 4154 R. S., the same is void as against the creditors of the mortgagor. Hanes v. Tiffany, 25 O. S. 549; Blandy v. Benedict, 42 O. S. 295.